UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7153


UNDER SEAL,

                    Plaintiff - Appellant,

             v.

UNDER SEAL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:15-cv-00162-FPS-JES)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se. Bruce M. Clark, Jr., David Lee Wyant, BAILEY &
WYANT, PLLC, Wheeling, West Virginia; Philip John Sbrolla, CIPRIANI & WERNER,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Under Seal appeals the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Under Seal v. Under Seal, No. 5:15-cv-00162-FPS-JES

(N.D. W. Va. June 19, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2